Citation Nr: 0842203	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  06-00 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1974 to May 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The veteran had a hearing before the 
Board in November 2006 and the transcript is of record.

The case was brought before the Board in July 2007, at which 
time the claims were remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the veteran in the 
development of his claims, to include affording him a VA 
examination. The requested development having been completed, 
the case is once again before the Board for appellate 
consideration of the issues on appeal.  


FINDINGS OF FACT

1.  The veteran currently has right knee osteoarthritis; it 
manifested long after service separation; and there is no 
competent evidence that shows a causal link between his 
condition and any remote incident of service.

2.  The veteran currently has left knee osteoarthritis; it 
manifested long after service separation; and there is no 
competent evidence that shows a causal link between his 
condition and any remote incident of service.

CONCLUSIONS OF LAW

1.  The veteran's right knee osteoarthritis was not incurred 
in or aggravated by active service nor may it be presumed to 
have occurred therein. 38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 
and 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 
3.307, and 3.309 (2008).

2.  The veteran's left knee osteoarthritis was not incurred 
in or aggravated by active service nor may it be presumed to 
have occurred therein. 38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 
and 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 
3.307, and 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  

The notice requirements were met in this case by a letter 
sent to the veteran in December 2004 and March 2006.  Those 
letters advised the veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2008).  The 2006 letter 
informed the veteran how disability ratings and effective 
dates are determined.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The veteran has not alleged that VA 
failed to comply with the notice requirements of the VCAA, 
and he was afforded a meaningful opportunity to participate 
effectively in the processing of his claims, and has in fact 
provided additional arguments at every stage.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005). 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The claimant was afforded medical examination to obtain an 
opinion as to whether his bilateral knee conditions can be 
directly attributed to service.  Cf. Duenas v. Principi, 18 
Vet. App. 512, 517 (2004).  Further examination or opinion is 
not needed because, at a minimum, there is no persuasive and 
competent evidence that the claimed conditions may be 
associated with the veteran's military service.  This is 
discussed in more detail below.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for arthritis may be established based on a legal 
"presumption" by showing that either manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, 
no legal presumption is applicable because the earliest 
evidence of the veteran's bilateral knee arthritis is over 
two decades after service. 

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The veteran alleges his military occupation of a firing 
consultation operator, caused him to put enormous physical 
burden on his knees bending, stooping and kneeling.  Although 
he does not allege he suffered any one specific injury in the 
military, he alleges he constantly suffered intermittent 
contusions on both knees.  He further alleges his knees have 
been in consistent pain ever since his military service.

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

The veteran's service medical records do not indicate any 
chronic bilateral knee disabilities.  The veteran was treated 
for a right knee contusion once in December 1975, which was 
treated with an ice wrap.  Other than the one treatment 
record, the veteran's service medical records are silent as 
to any other complaints, treatment or diagnoses of any knee 
abnormality.  The veteran's entrance and separation 
examinations are silent as to any knee abnormality.  In 
short, the veteran's service medical records are simply 
devoid of any findings consistent with chronic bilateral knee 
conditions.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service. The crucial 
inquiry, then, is whether the veteran's current bilateral 
knee conditions are related to his in-service right knee 
contusion, his MOS or any other remote incident in service. 
The Board concludes they are not.

After service, the veteran alleges he underwent right knee 
surgery in 1978 for a right lateral meniscal tear, a mere two 
years after separation from the military.  The surgical 
records are not currently in the claims file despite the RO's 
efforts to obtain them.  Rather, there is a notation in an 
October 2000 private medical record indicating a past right 
knee arthroscopy in 1978 for partial lateral meniscectomy.  
The notation is made by an entirely different doctor at a 
different treatment center.  Accordingly, the notation is 
most likely based on the veteran's own reported surgical 
history.  The notation indicates Dr. Tabor performed the 1978 
surgery.  

Dr. Tabor, however, only provided treatment records for the 
veteran dating back to March 1998.  At that time, the veteran 
complained of right knee pain for 3 months where he was 
diagnosed with "probable tear lateral meniscus of the right 
knee."  The veteran also underwent arthroscopy and partial 
lateral meniscectomy for his left knee in April 1998.  Dr. 
Tabor's medical records not only do not include the 1978 
surgery, but do not indicate a past 1978 surgery under 
relevant medical history. 

VA outpatient treatment records date back to 1979 where the 
veteran was treated for a left lateral leg abrasion.  X-rays 
at the time were negative.  The veteran was also 
significantly treated for left knee pain in February 1983 
following an injury where the veteran twisted his knee on 
some stairs while moving furniture.  X-rays at the time 
indicated a normal medial meniscus and only abnormal findings 
consistent with Osgood Schlatter's Disease (a congenital 
defect).  

In October 2000, the veteran again injured his left knee 
getting out of a truck when he slipped and hyperflexed his 
knee.  He was also treated for right knee pain at that time.  
Private records from 2000 to 2001 indicated signs of early 
degenerative arthritis of the right knee and possible 
degenerative lateral meniscal tear of the left knee. More 
recently, the veteran has been treated at the VA for 
bilateral knee pain, the right far worse than the left.  

The veteran was afforded a VA examination in July 2008 to 
ascertain the likely etiology of any bilateral knee 
conditions found.  The examiner diagnosed the veteran with 
bilateral knee osteoarthritis.  In regard to the right knee, 
the examiner opined as follows:

The issue here is whether or not [the veteran] 
had the meniscal tear in the army, and it was 
just not properly diagnosed and treated until 
1978 and it is a realistic possibility.  However, 
there is really no way to objectively prove this.  
With regards to his right knee I would really 
have to resort to mere speculation to say whether 
or not this condition was related or not....If he 
merely had a contusion [in service] this would 
likely not be a source of his current arthritis....

In regard to his right knee, the veteran highlights this 
aspect of the VA examiner's opinion as support to his claim.  
Although favorable at first glance, the examiner merely 
indicates the possibility that the veteran's in-service 
"contusion" was actually a misdiagnosed meniscal tear.  
Medical opinions, which are speculative, general or 
inconclusive in nature, cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).

This "possibility" moreover is premised on the assumption 
that the veteran had an arthroscopy procedure in 1978 as 
indicated on a 2000 private treatment record.  In general, a 
medical opinion based on incorrect or incomplete factual 
premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 
460-61.  Here, as explained above, there is no objective 
evidence that the veteran actually had a right knee procedure 
in 1978.  Rather, the 2000 notation is based on the veteran's 
reported surgical history.  The doctor, who allegedly 
performed the surgery, provided medical records only dating 
back to March 1998 indicating, at that time, right knee pain 
with a diagnosis of "probable" tear of the lateral 
meniscus.  No pertinent surgical history is noted.  Other 
than the 2000 notation, no other doctor has ever referenced a 
past 1978 surgery.  Even if the veteran underwent 1978 right 
knee surgery, this would still be two years after service.  

In short, in regard to the right knee the 2008 VA examiner 
ultimately concludes an in-service contusion is unlikely 
related to his current osteoarthritis.  To the extent the 
1975 right knee contusion was actually a misdiagnosed 
meniscal tear, which the examiner acknowledges there is no 
way to objectively prove, the examiner merely opines the tear 
"could be a contributing factor" to his current 
osteoarthritis.  Again, medical opinions, which are 
speculative, general or inconclusive in nature, cannot 
support a claim.  See Obert, 5 Vet. App. at 33.  Accordingly, 
the Board finds this aspect of the examiner's opinion, which 
is based on speculations contrary to the objective medical 
evidence, not probative for purposes of service connection.  

In regard to the veteran's left knee, the July 2008 VA 
examiner opined as follows:

With regards to the left knee, he did not have 
surgery until 1998 according to his records for 
the left knee which he had a partial lateral 
meniscectomy.  I think it is less likely than not 
that his service was the cause of this meniscal 
tear that he had in 1998 and the cause of his 
current arthritic condition.

The Board finds this aspect of the opinion compelling.  It is 
based on a thorough examination and a complete review of the 
claims file.  The examiner's rendition of the veteran's 
medical history and current diagnoses is consistent with the 
remainder of the medical evidence and no other medical 
professional has ever conflicted with the examiner's opinion.  
In short, no medical professional has ever definitively 
linked the veteran's bilateral knee osteoarthritis, or any 
other bilateral knee disability, to any aspect of the 
veteran's military service.

The Board has considered the veteran's statements that he 
suffered with bilateral pain since separation from the 
military.  In accordance with the decision of the United 
States Court of Appeals for the Federal Circuit in Buchanan 
v. Nicholson, No. 05-7174 (Fed. Cir. June 14, 2006), the 
Board concludes that the lay evidence presented by the 
veteran concerning his continuity of symptoms after service 
is credible and ultimately competent, regardless of the lack 
of contemporaneous medical evidence. However, the provisions 
concerning continuity of symptomatology do not relieve the 
requirement that there be some evidence of a nexus to 
service.  For service connection to be established by 
continuity of symptomatology there must be medical evidence 
that relates a current condition to that symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  In other 
words, even accepting the veteran's allegations that he 
suffered with bilateral knee pain since his separation from 
the military, there must be competent and persuasive evidence 
that his current bilateral knee disabilities are related to 
his military service.  For reasons explained above, such 
evidence is lacking here.

Direct service connection requires a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see also, 
Hickson, supra.  The most probative evidence of record is 
against such a finding in this case.  In light of the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claims, and the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a left knee disability 
is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


